                                                                     FILED
                                                                                   --LODGED
 1                                                          -raa.!R~EC~E_!!!IVE;.!;!D--;.==.:C~Opy


 2
                                                                     NOV 2 0 2019
 3
                                                                  CLERK US DISTRICT COURT
 4                                                         BY       DISTRICT OF ARIZONA
                                                                                         DEPUTY
 5
 6                   · IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00223,:TUC-RCC(DTF).
10                Plaintiff,
                                                     JURY QUESTIONS
11   V.                                              DURING TRIAL
12   Scott Daniel Warren,
13                Defendant.
14
15
16
17
18
19                                 Jury questions during trial.

20                                           Day3

21
22
23
24
25
26
27
28
                                                       '
                                                           !
I
 -----~--+----~----·                                       i
                                                           Ii
      - ',1}' ...
I .
                    _.G   ;1   .f w UX JC')j ll ~ .
                    YJ M           . ,i   \~ · ,'1 ~
                      "        .                   .
                     :

           ,




      '

      -
                                                                                                       -

                                                                                                                                 -
                                                                                                                                     •.
                                                                                                                        ·•




                                                                                                   ,




                     ·-




                                '
                                                                                       -·




·-                                                                                                                                        -
     0 N          J.L,f
                           -~(rl\
                                          2-0I 8"'
                                                        )
                                                                        l,()   1();f-            Wa,5           +A.e.        -

                                                                               +
                                                                                                           --

      rA-e S5a q e +haf   V
                                                            Scoi                       Seh+             +o ../-:he
               S h-e_r:ff.                G·            01-4q .7,              0                       vt~
                                                                                                                                              I
                                                                                                        V
                                                                                                                                              f
                               ...                                                                              -   .

                                                                    1                                                                         I
                                                                                                                                              I
                                     --

                                                                                                                                              I


     ---                  .-                   --   -   -· -·   -         --       -        --     -
1.
~--'----,---~---+-----------~--



:11   -~---~~---'----T--     :..




                     ..: .

       · Ti-ltf_ -
1
{[) · _0h~+                                                    wz( : B ucf c;e±--·.·_

      · ,&,-c          pI /t1 I) . 4 ~ Me:J.; Ca..(~-
                          }ju_ ·
         · l.Xcim tne/ls- - o ~Kumaine -:r: lie. a.. I




               -
@J -T>o             .'j
~ck~U _
~_F7_·-~,F'-'(J,'Yi~,__·_...FJ_...::=-0~Ii'_·?~------'----'-/-+-±.1.---=5-=--.C)_______w_ !].._,,·O~-_ __
                                                         .        - .     .      ··.-       ·. .        7
                                                         o-- , com e-                   _/&._cove,,, -
                                                                                   ~~      ·:.



                                             .   /
-~----~i-----,---------1
                             .       \



                                     I




                -- i   -




                                     I
                                 •   I


~~--~-____,___1--~-------'---I
